 ALAMO EXPRESS,INC. AND ALAMOCARTAGE CO.,INC.89Alamo Express,Inc. and Alamo Cartage Co., Inc.andGeneralDrivers,Warehousemen&Helpers Local Union 968 and Gen-eral Drivers&Helpers Local Union No. 657, Joint Petitioners.Case No. 23-RC-1328.April 7, 1960DECISION, ORDER, AND DIRECTION OF SECONDELECTIONPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on June 11, 12, and 13, 1959,under the direction and supervision of the Regional Director for theSixteenth Region, among the employees in the agreed-upon unit.Following the election, the Regional Director served upon the partiesa tally of ballots which showed that, of approximately 294 eligiblevoters, 273 cast valid ballots, of which 114 were for and 159 wereagainst the Joint Petitioners; 50 ballots were challenged; and 4 castvoid ballots.The Joint Petitioners filed timely objections to conductaffecting the results of the election.The Regional Director thereafter investigated the challenges andobjections and, on August 6, 1959, issued and duly served upon theparties his report and recommendations on challenged ballots andobjections to election, and a correction thereto dated August 18, 1959.In his report the Regional Director recommended that 10 of the chal-lenges be sustained, and found it unnecessary to resolve the remainingchallenges since they could not affect the results of the election; hefurther recommended that objections Nos. 2 and 5 be sustained andthat the election be set aside and a new election held.The Employerfiled timely exceptions only to the Regional Director's findings withrespect to objections Nos. 2 and 5.The Board, after duly considering the matter, decided that the issuesraised by objections Nos. 2 and 5 and the Employer's exceptions couldbest be resolved by a hearing.Accordingly, on September 11, 1959,the Board ordered that a hearing be held before a hearing officer toresolve such issues and referred the matter to the Regional Directorfor the Twenty-third Region for the purpose of conducting such hear-ing.'Pursuant thereto, a hearing was held on October 20 and 21,1959,before Joseph H. Solien, hearing officer.All parties appeared andparticipated at the hearing.The parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.1As no exceptionswere filed to the Regional Director's findings and recommendationsas to the challengedballots and objections Nos. 1, 3, 4, and 6, the Board adopted hisrecommendationspro forma.127 NLRB No. 14. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn November 19, 1959, the hearing officer issued his report on objec-tions to election in which he concluded that the Employer, by the actsdescribed in objection No. 2, engaged in conduct which had the effectof interfering, restraining, and coercing employees in the exercise oftheir free choice of a bargaining agent.2He therefore recommendedthat the election be set aside.Thereafter, the Employer filed timelyexceptions to the hearing officer's report.'The Joint Petitioners filedlimited exceptions thereto.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Bean].The Board has reviewed the rulings made by the hearing officer atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act.4.As stipulated by the parties, the following employees of the Em-ployer constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act:All over-the-road drivers, city pickup and delivery men, dockmen,helpers, checkers, and mechanics at all of the Employer's Texas ter-minals, excluding office clerical employees, guards, watchmen, solici-tors, and supervisors as defined in the Act.5.In his report, the hearing officer found that statements allegedin objection No. 2 to have been made to employees prior to the electionby Henry Walker, manager of the Houston terminal, and JamesMcNamara, sales manager, were in fact made by them and had asufficient impact on the election to warrant setting it aside.TheEmployer excepted to the hearing officer's credibility findings andto conclusions as to the conduct of Walker and McNamara.How-ever, in our opinion, the exceptions raise no issues which would war-rant reversal of the hearing officer's findings and conclusions in these2 Objection No 2 stated that during the period of time between the signing of thestipulated consent election agreement and the holding of the election,company officialsengaged in illegal, individual,interrogation of employees,intimidating them against votingfor the Joint Petitioners;telling themthat Itmade no difference if the Union won, thatthe Employer would never sign a union contract;and telling the employees that if theUnion won,the employees could look for other jobs and that the Company would go outof business.3The Employer also requested oral argumentAs the record and briefs adequatelyreflect the issues and positions of the parties, the request is denied. ALAMO EXPRESS, INC. AND ALAMO CARTAGE CO., INC.91respects.'We therefore adopt the hearing officer's recommendationto set aside the election on this basis.The hearing officer also found that the conduct of the Employer'ssolicitors or salesmen in making statements of similar purport toemployees at the Houston terminal, while not attributable to theEmployer, nevertheless, when considered in conjunction with thecampaign carried on by the Employer's supervisors at this and otherterminals, created a general atmosphere of confusion or fear of re-prisal such as to render impossible the free and untrammeled choiceof a bargaining representative.The Employer, in its exceptions,contends that the issue as to the solicitors was outside the scope ofthe hearing, and that, in any event, as they were rank-and-file em-ployees and their statements could not be attributed to the Employer,their conduct did not constitute a basis for setting aside the election.The Joint Petitioners, in their limited exceptions, urge the Board tofind that the solicitors were acting as agents of the Employer.We find, as did the hearing officer, that this conduct came withinthe scope of objection No. 2.However, we disagree with the hearingofficer's conclusion that the solicitors' conduct was not attributable tothe Employer.' In view of the record evidence that the solicitors werenot employees within the unit; that shortly before the election theyattended a meeting of officers and supervisors of the Employer at SanAntonio at which the election campaign was discussed; that there-after they engaged in the coercive talks with the employees at theHouston terminal, which followed the same pattern as the antiunioncampaign pursued by top management; that the solicitors engagedin such talks within sight of supervisors and officials of the Employer;and that one of such talks was joined in by Aycock, the Employer'sgeneral manager, we find that the coercive activity of the solicitorswas an integral part of the Employer's antiunion campaign.Ac-cordingly, we conclude that this conduct was an additional basis forsetting aside the election."[The Board set aside the election.][Text of Direction of Second Election omitted from publication.]4We reject the Employer's contention that the statements found to have been madewere isolated and without effect upon the election.We note particularly McNamara'stestimony that he had similar talks with practically every man that worked on the dockfor the Employer at Corpus Christi,Brownsville,Harlingen,Weslaco, McAllen,and otherterminals5Member Bean finds it unnecessary to decide this issue.In his view,it is sufficientthat the election was conducted in a general atmosphere of confusion and fear of re-prisal such as to render impossible the 'free and untrammeled choice of a bargainingrepresentative.°SeeL. C Ferguson and E. F. von Seggern, d/b/a Shovel Supply Company,121 NLRB1485.In view of your finding, we need not consider whether the rationale used by thehearing officer to supportithis conclusion is correct.